DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-65, 67-73, 76-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite “wherein the second metal silicate has a monovalent metal ion.”  This amendment constitutes new matter insofar as it was not supported by the disclosure as originally filed.
The instant specification states, “In some embodiments, the compositions described herein further comprise an unbound silica comprising a divalent metal ion (e.g., Zn2+)” [emphasis added] (p. 19, para. [0123]).  The unbound silica is only mentioned here in relation to a divalent metal ion.
The instant specification discloses “sodium silicate”, a silicate having a monovalent metal ion; however, it is not disclosed as an ingredient for the inventive compositions.  It is shown as starting material for the production of “Amorphous silica, silica gel” (see p. 18, para. [0030]), and shown in Tables 3-5, as being absent from the inventive formulations, but present only in the comparative formulations.  
Even if, the disclosure supports, sodium silicate as part of the inventive formulation (and the Examiner does not believe it does), the newly claimed amendment reads on undisclosed species of silicas having monovalent metal ions, such as potassium silicate.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-65, 67-73, 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., (US 2016/0338919, cited in IDS) in view of Chandrasekaran et al., (WO 2014/170096).
	Pan et al. teaches oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate” (Abstract), wherein the concentration of core shell silica particles (CSS), i.e. ZnCSS, can be “0.1% to 35 weight % based on the weight of the composition” (p. 5, paras. [0105]-[0106]), as per claim 79.
	Etching creates a chemical bond as illustrated below: 
    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale
(p. 1, para. [0014])
	The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (p. 1, para. [0008]), for example “Ca2+, Mg2+, Zn2+, Sn2+. . . or mixtures thereof” (p. 3, para. [0044]), as per claims 64-65, 72-73.  Monovalent metal ion include Na+ and K+ (p. 3, para.[0045]; see also p. 3, para. [0055]), as per claims 66, 67 and 75.
Pan et al. teaches, “It is well known that Zinc (Zn) can kill bacteria. . . The efficacy is controlled by two numbers: (I) total Zn and (2) soluble Zn2+.  The biggest hurdle is the typical astringent taste coming from the Zn2+ ions which is the major factor to kill bacteria.  So less soluble Zn compounds are favored” (p. 1, para. [0006]).  Pan et al. further teaches, “By reacting meal ions such as zinc ions with the CSS [core shell silica], the amount of free, soluble metal ions is reduced.  When the Zinc CSS particles are used in oral care compositions, the reduction in free zinc ions leads to an improvement in the taste profile of the oral care compositions, whilst at the same time achieving an antibacterial effect and a reduction in oral malodor of the user” (p. 2, para. [0021]). “In one embodiment the composition comprises from 0.0 to 0.5 weight % soluble metal ions” (p. 5, para. [0103]). Accordingly, it would have been obvious to have up to 500 ppm of soluble divalent metal ion, as per claims 62-63, 70-71.  
Since Pan et al. teaches “we can control soluble Zn2+ close to zero when total Zn≤1%” (p. 16, para. [0250]), it would have been obvious for the compositions of Pan et al. to comprise a total zinc level of from about 0.1 wt.% to about 1 wt.% of the oral care composition.
The reference teaches a specific embodiment of a toothpaste comprising 1% Zn2+-CSS (core shell silica w/divalent metal ion), and 22% Zeodent 105 (silica abrasive), 24% water (orally acceptable carrier) (p. 16, Table 12).
The compositions may further comprise a second metal silicate not bound to the core shell silica particle, insofar as the reference teaches, “stannous fluorosilicate” as a source of fluoride ions (p. 7, para. [0124]), and “less than 10% by weight” water for toothpastes (see p. 6, para. [0110]), which does not exceed 20 wt.%, as per claims 68, 76.

	The cores of the core shell silica particles also “comprise a plurality of monolayers of metal silicate” (p. 4, para. [0070]); including where divalent metal ion comprises at least about 50% of the total metal silicate of the core shell silica particle (see p. 4, para. [0074] teaching “The silicate of the second metal ion may comprise at least 30 weight %, 40 weight %, 50 weight % 60 weight %, 70 weight %, 80 weight % or 90 weight % of the total metal silicate of the CSS particles).

	The silica of the core shell silica particles may come from “a precipitated silica, a fumed silica and a fused silica” (p. 3, para. [0057]), and have a first and second diameter, as per claims 69 and 77, insofar as the reference teaches, “The d(0.5) of the silica core may be from 1 to 15 nm less than the d(0.5) of the silica particles of the starting material” (p. 9, para. [0165]). 
	Method of use includes treating inflammation, caries, dentin hypersensitivity, discolored teeth, as per claim 78, insofar as the compositions comprise core shell silica particles, fluoride (p. 7, para. [0214], arginine (p. 6, para. [0121]), antibacterial (p. 6, para. [0116]), whitening agents (p. 6, para. [0120]) as well as anti-inflammatory agents (p. 7, para. [0130]).
	
The compositions may further comprise “anti-caries agents, desensitizing agents, viscosity modifiers, diluents, surfactants, emulsifiers, foam modulators, pH modifying agents, abrasives, mouth feel agents, sweetening agents, flavor agents, colorants, preservatives, amino acids, anti-oxidants” (p. 6, para. [0120]).


	Pan et al. does not teach where the abrasives include a calcium based abrasive system.

	Chandrasekaran et al. teaches oral care compositions comprising “20 to 60% of a calcium based abrasive” for “promoting improved oral hygiene” (see Summary of the Invention at p. 2).
	Calcium carbonate, as “[f]ine ground natural chalk (FGNC), is “highly preferred” (p. 3).  
The prior art further teaches, “When a combination of Calcium based abrasives is used, it is preferred that FGNC is 35% to 100%, more preferably 75 to 100% and especially from 95 to 100% of the whole of the Calcium based abrasives. In such cases, the balance, most preferably, is PCC (precipitated calcium carbonate)” (p. 4, 2nd paragraph). 
	 Here, it would have been obvious to have a combination of natural calcium carbonate and precipitated calcium carbonate in a ratio of 1:2 to 2:1, as per claims 80-82.
The compositions of Chandrasekaran et al. further comprise, “alkali metal silicate”, wherein the alkali metal silicate is “sodium or potassium, preferably sodium” (metal silicate having a monovalent metal ion) (p. 9, 4th paragraph), as per claims 61, 70, 79.  

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a calcium based abrasive system, and sodium silicate, to the oral care composition of Pan et al. based on its recognized suitability for its intended use in oral care formulations, as taught by Chandrasekaran et al.  

Response to Arguments
	i) Applicant argues that the range of about 0.1 wt. % to about 1 wt.% for total zinc, is unexpectedly critical.  This criticality, according to applicant, was shown in the instant specification where Example Composition 5 was compared to Example compositions 8-10 (p. 7).
	The Examiner disagrees.
	“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.)
	Further, “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)” (MPEP 716.02(d)).
The Examiner was unable to find support anywhere in the specification for the notion that the experimental data shown therein establishes criticality of “a total zinc level from about 0.1 wt.% to about 1 wt.%, of the oral care composition.”
	In other words, the Examiner was unable to find any evidence comparing a sufficient number of tests both inside and outside the claimed range to establish criticality of the claimed range.
	It should also be noted here that the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 

	In this case, Applicant does not specifically cite to where in the specification the criticality of the range was established.   The Examiners best guess would be Figure 4 insofar as in provides average demineralization results for Ex. 5 and Ex. 8-10.  
	Concerning Figure 4, the instant specification states, “As illustrated by the data depicted in Figure 4, exemplary compositions of the present invention provide a significant increase in protection against demineralization as compared to a comparative composition that does not contain the inventive combination of ingredients.  This data also demonstrates that these benefits are provided by the composition of the present invention having a range of zinc concentrations” (Spec. at p. 23).
	Note here the last line of the quote (in bold). The phrase “having a range of zinc concentrations” merely establishes the difference between Comparative Example 4 and the inventive Examples 5, 8-10 insofar as the comparative example did not comprise a zinc ion source (see p. 22, Table 3).  
	 

	ii) Applicant’s further argument with regard to a lack of teaching in the prior art for the new limitations concerning the unbound silicate and the abrasive system are moot in view of the new ground of rejection above.

	
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Demarest et al. US 9,968,777.  Demarest et al. is pertinent for teaching “the therapeutic element may be positioned to contact one or more teeth, e.g., to apply an anti-cavity agent, such as fluoride or zinc solution (col. 4, lines 12-14).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612